DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informality:
Page 7, para 35, line 4: first is misspelled “firs”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haeck et al., US 6820905 (hereinafter Haeck).
Regarding claim 1, Haeck teaches a door lock device, comprising: 
a lock assembly (300) comprising a first lock structure (210) and a second lock structure (206); 
an acting assembly (200) interlocked with the first lock structure and the second lock structure (via 204 and 202; Fig 3); and 
an operation assembly (102, 104,106; 158; 160; 162) interlocked with the acting assembly to unlock the first lock structure and the second lock structure synchronously (col 4, lines 17-42; movement of the lock structures is triggered by the pushbar at the same time so their unlocking is synchronous meeting the Merriam-Webster definition of synchronously).
Regarding claim 2, Haeck teaches the door lock device of claim 1, wherein the lock assembly (300) is in a form of top and bottom locks (206; 210), and the first lock structure is the top lock and the second lock structure is the bottom lock (Fig 1).
Regarding claim 3, Haeck teaches the door lock device of claim 1, wherein the acting assembly (200) comprises a driving member (120) interlocked with the operation assembly and an acting member (116) interlocked with the driving member (Fig 3).
Regarding claim 4, Haeck teaches the door lock device of claim 3, wherein the driving member (120) is used to push the acting member (116) in a rotatable manner (col 5, lines 14-38).
Regarding claim 5, Haeck teaches the door lock device of claim 3, wherein the acting member (116) has an acting body (116a) interlocked with the driving member (120; Fig 3) and an acting portion (119) disposing the acting body and interlocked with the lock assembly (via 114; Fig 3).
Regarding claim 6, Haeck teaches the door lock device of claim 5, wherein the driving member (120) is used to push the acting body (116a) to cause the acting portion to move synchronously with the first lock structure and the second lock structure (col 6, lines 52-67; movement of the lock structures is triggered by the acting body at the same time so their unlocking is synchronous meeting the Merriam-Webster definition of synchronously).
Regarding claim 7, Haeck teaches the door lock device of claim 1, wherein the acting assembly (200) is provided with a bump (130), and the operation assembly (102, 104, 106; 158; 160; 162) is provided with a rail (126) cooperating with the bump to allow the bump to displace in the rail (col 4, lines 63 – col 5, line 13; Fig 3).
Regarding claim 8, Haeck teaches the door lock device of claim 7, wherein the operation assembly (102, 104, 106; 158; 160; 162) is displaced relative to the acting assembly (200) to move the acting assembly (the pushbar of the operation assembly is pushed inward toward the door to move the acting assembly generally in a plane parallel to the door surface; col 4, lines 17-42).
Regarding claim 9, Haeck teaches the door lock device of claim 1, wherein the operation assembly (102, 104,106; 158; 160; 162) comprises at least one actuating mechanism (160) and one interlocking mechanism (158, 162) interlocking the actuating mechanism and the driving member (120; via 128; Fig 3).
Regarding claim 14, Haeck teaches the door lock device of claim 9, wherein the interlocking mechanism (158, 162) has an interlocking member (158) connected to the actuating mechanism (160) and a passive member (162) connected to the interlocking member.
Regarding claim 15, Haeck teaches the door lock device of claim 14, wherein one side of the passive member (162) is connected to the interlocking member (158) and another side of the passive member is displaceably connected (via 130) to the acting assembly (200; Fig 6; col 6, lines 1-11).
Regarding claim 16, Haeck teaches the door lock device of claim 1, further comprising a handle assembly (106) encapsulating the operation assembly (102, 104,106; 158; 160; 162; Fig 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haeck et al., US 6820905 (hereinafter Haeck) as applied to claim 9 above, and further in view of Lin, US 20040227351.
Regarding claim 10, Haeck teaches the lock device of claim 9.
Haeck teaches an actuating mechanism (160) but is silent on the exact structure wherein the actuating mechanism has a rotating member, an actuating member and a fastening member.  
Lin teaches wherein the actuating mechanism (24, 26, 27) has a rotating member (27), an actuating member (26) and a fastening member (24).  
The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
See MPEP § 2143 for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144 - § 2144.09 for additional guidance regarding support for obviousness determinations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, using KSR Rationale A, to modify Haeck’s apparatus with Lin’s actuating mechanism.  Doing so would combine prior art elements according to known methods to yield predictable results, a functioning door lock device.  
Regarding claim 11, Haeck in view of Lin teaches the door lock device of claim 10, wherein the rotating member (Lin, 27) has a wing portion (Lin, 27a) with a first arm portion (Lin, 27c) and a second arm portion (Lin, 27b) connected to different sides of the wing portion (Lin, Fig 4).
Regarding claim 12, Haeck in view of Lin teaches the door lock device of claim 11, wherein the wing portion (Lin, 27a) is connected (Lin, via 24b) to the fastening member (Lin, 24; Fig 4).
Regarding claim 13, Haeck teaches the door lock device of claim 12, wherein the first arm portion (Lin, 27c) is connected (Lin, via 26b) to the actuating member (Lin, 26), and the second arm portion (27b) is connected (Lin, via 28b) to the interlocking mechanism (Lin, 28).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for door lock devices.
Lin, US 20170081882 A1, teaches a door latch assembly with upper and lower lock structures with acting and operation assemblies.  
Shen, US 20100066101 A1, teaches a door latch assembly with upper and lower lock structures with acting and operation assemblies.  
Lin, US 20200040602 A1, teaches a door latch assembly with upper and lower lock structures with acting and operation assemblies.
McKibben et al., US 20190352937 A1, teaches a door latch assembly with upper and lower lock structures with acting and operation assemblies.  
Miller, US 4295673 A, teaches a door latch assembly with upper and lower lock structures with acting and operation assemblies.  
Kim, US 4601499 A, teaches a door latch assembly with upper and lower lock structures with acting and operation assemblies.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675